To me it is difficult to discern any moral guilt on the part of this defendant in view of the fact that before he contracted the second marriage his first wife told the defendant she had divorced him and had herself re-married, introducing defendant to her second husband. The same statements were made by defendant's first wife to several of defendant's close relatives. Relying upon these representations of fact defendant in good faith re-married. The great weight of authority however, sanctions the view that a defendant is legally guilty under such circumstances, if in fact no divorce had been procured, and that view is well supported by logical rules of statutory construction, a comprehensive review of which appears in the Utah case cited in the principal opinion. I therefore concur in the judgment of affirmance, although I think the undisputed facts of this case constitute a basis for mitigated punishment.